






Exhibit 10.5


FORM OF
PDI, INC.
STOCK APPRECIATION RIGHTS (“SARs”)
INDUCEMENT AGREEMENT FOR
Graham Miao
October 20, 2014


This Stock Appreciation Rights (“SAR”) Inducement Agreement (the "Agreement") is
made as of October 20, 2014 (the "Date of Grant") between PDI, Inc., a New
Jersey corporation, (the "Company"), and Graham Miao (the "Recipient"), an
employee of the Company.
In order to induce the Recipient to join the Company and to align the
Recipient’s financial interests with those of the Company’s stockholders, the
Board has approved this SAR award, subject to the restrictions and on the terms
and conditions contained in this Agreement. This grant is intended to constitute
a non-plan based “inducement grant,” as described in the NASDAQ Listing Rule
5635(c)(4).
The Company maintains the PDI, Inc. 2004 Stock Award and Incentive Plan (the
“Plan”). This award is not awarded pursuant to the Plan, but rather is intended
to constitute a non-plan based “inducement grant.” Nonetheless, the terms and
provisions of the Plan are hereby incorporated into this Agreement by this
reference, as though fully set forth herein, as if this award was granted
pursuant to the Plan. Unless the context herein otherwise requires, the terms
defined in the Plan shall have the same meanings herein.
Section 1. Stock Appreciation Rights Award. The Company grants to the Recipient,
on the terms and conditions hereinafter set forth, the right to receive the
Appreciation in Value of 117,187 shares of the Company's Common Stock (the "SAR
Shares"). For purposes of this Agreement, “Appreciation in Value” shall mean the
difference between the Fair Market Value of each SAR share as of the Date of
Grant ($1.79) and the Fair Market Value of each SAR share on the date the
Recipient exercises such SAR.
Section 2. Vesting of SARs. Subject to Sections 4 and 5 hereof, the SARs shall
vest in three (3) equal annual installments commencing as of the Date of Grant
in accordance with the vesting schedule below.
Vesting Date
Number of SARs
October 20, 2015
39,062
October 20, 2016
39,062
October 20, 2017
39,063



Section 3. SAR Term. Subject to the provisions of Section 5 of this Agreement,
the SARs that become vested pursuant to Section 2 hereof may be exercised at any
time during the SAR Term. For purposes of this Agreement, the SAR Term expires
on the date which is five (5) years after the Date of Grant, or October 20,
2019. Upon the expiration of the SAR Term, any vested and unexercised SARs shall
be cancelled and no longer exercisable, and shall be of no further force or
effect.


Section 4. SAR Exercise. Subject to the provisions of Section 5 hereof, you may
inform the Company of your intention to exercise any portion (or all) of your
vested SARs at any time prior to the expiration of the SAR Term by submitting
the appropriate SAR exercise form to the Company. The SAR exercise form must be
provided to the Company at least three (3) business days prior to the proposed
exercise date, and




--------------------------------------------------------------------------------




must: (i) state the number of SARs desired to be exercised; (ii) in the event
that the SARs shall be exercised by any person other than the Recipient hereof,
include appropriate proof of the right of such person to exercise the SAR; and
(iii) comply with such further requirements consistent with the Plan as the
Board or the Committee may from time to time prescribe. No exercise of any SARs
will be effective until the appropriate and completed SAR exercise form is
received and processed in the ordinary course by the Company.


Upon exercise, you will receive the Appreciation in Value in your exercised SAR
Shares, determined as of the Exercise Date, in the appropriate number of
unrestricted shares of Company common stock, subject to all applicable federal
and state income tax and other appropriate deductions. You are responsible for
the payment of all federal, state and local income taxes and other appropriate
deductions associated with any SAR exercise, and the Company reserves the right
to postpone the transfer of any common stock shares payable as a result of your
SAR exercise until such amounts are paid. Nothing in this Agreement shall permit
a participant to receive payment in any form other than shares of Company common
stock, including cash. Subject to the above provisions, the Company common stock
shares payable upon the exercise of SAR Shares shall be paid as soon as
practicable following the exercise date; provided, however, that the Company may
delay the issuance of such common stock shares to the extent necessary to comply
with applicable federal and/or state laws and securities registration/ownership
requirements.


Section 5. Termination of Service. If Recipient's service as an employee of the
Company is terminated prior to any applicable vesting date as provided in
Section 2 hereof for any reason, the Recipient shall: (i) immediately forfeit
his interest in any SARs that have not yet become vested, which shall be
cancelled and be of no further force or effect, and (ii) retain the right to
exercise any SARs that have previously become vested until the expiration of
thirty (30) days after the effective date of such termination of service;
provided, however, that in the event such termination of service is as a result
of the Recipient’s Retirement or total and permanent disability (in accordance
with the provisions of the Plan), the period during which an Recipient may
exercise his or her vested SARs shall continue until the expiration of ninety
(90) days after the date of employment termination. If the participant’s
employment terminates as a result of his or her death, (or if the participant
should die after terminating his or her employment but prior to the expiration
of the above referenced thirty (30) or ninety (90) day exercise period, as
appropriate) the representative of the participant’s estate shall have one (1)
year from the employment termination date to exercise the participant’s vested
SARs.
Section 6. No Rights as Stockholder or Employee.
(a) The Recipient shall not have any rights and privileges of a stockholder of
the Company with respect to any SARs, nor shall the Company have any obligation
to issue any dividends or otherwise afford any rights to which shares of Common
Stock are entitled with respect to any such SARs.
(b) Nothing in this Agreement shall confer upon the Recipient any right to
continue as an employee of the Company or to interfere in any way with the right
of the Company to terminate the Recipient's employment at any time to the same
extent as such right may exist in the absence of this Agreement.
Section 7. Adjustments. If at any time while any SARs are outstanding, the
number of outstanding shares of Common Stock is changed by reason of any events
described in the Plan, the number of SAR Shares granted under this Agreement,
and any and all rights with regard to same, may be adjusted in accordance with
the provisions of the Plan, in the sole discretion of the Company or its duly
authorized designee.
Section 8. Restriction on Transfer of SAR Shares. No SAR Shares (or the option
to exercise same) may be transferred, pledged, assigned, hypothecated or
otherwise disposed of in any way by the Recipient, except to the Company upon
termination of the Recipient’s employment as provided for in the Plan. In the
event a Recipient becomes legally incapacitated and terminates his or her
employment, his SARs shall be exercisable by his or her legal guardian,
committee or legal representative, in accordance with the provisions of Section
5 hereof. If the Recipient dies, the SAR shall thereafter be exercisable by the
Recipient's




--------------------------------------------------------------------------------




designated beneficiary or, absent such a designation, by the executors or
administrators of Recipient’s estate, in accordance with Section 5 hereof. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
any SAR Shares (or rights to exercise same) contrary to the provisions hereof,
or the levy of any execution, attachment or similar process upon such SAR
Shares, shall be null and void and without effect.
Section 9. Notices. Any notice hereunder by the Recipient shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof at the Company's office at Morris Corporate Center 1, Building A, 300
Interpace Parkway, Parsippany, NJ 07054, Attn: Human Resource Department, or at
such other address as the Company may designate by notice to the Recipient. Any
notice hereunder by the Company shall be given to the Recipient in writing and
such notice shall be deemed duly given only upon receipt thereof at such address
as the Recipient may have on file with the Company.
Section 10. Construction. The construction of this Agreement is vested in the
Board or the Committee, as applicable, and their respective construction shall
be final and conclusive.
Section 11. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey, without giving effect to
the choice of law principles thereof.
Grant Date: October 20, 2014            PDI, Inc.
By:                
Name:    _____Jennifer Leonard            


RECIPIENT


Signature:                


Print Name:    Graham Miao            
        












